                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


LOWELL QUINCY GREEN,                             )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )
HON. K. NICOLE MITCHELL,                         )
                                                 )
                      Defendant.                 )   Civil Action No . 3: 19-CV-OO 16-C


                                            ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising that the Court should construe Plaintiffs filing [Doc. 7] as a

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59( e) and that the

same should be denied. Plaintiff has failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiffs filing [Doc. 7] is construed as a motion to alter or amend the judgment under

Rule 59(e) and is hereby DENIE~

       SO ORDERED this       /t/   day of March, 2019.
